Pish, P. J.
If one convicted of the violation of a municipal ordinance he confined therefor in the place of imprisonment provided for violators of the municipal laws, and escape therefrom, and thereafter he retaken, he is, under the Penal Code, § 314, guilty of a misdemeanor.

Judgment affirmed.


All the Justices concur.

Accusation of misdemeanor. Before Judge Prior. City court of Hall county. May 21, 1904.
Joseph G. Gollins and B. G. Parks, for plaintiff in error.
Fletcher M. Johnson, solicitor, contra.